UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Woe ee ee XK
UNION SQUARE SUPPLY, INC., :
Plaintiff, : Zlev2390 (DLC)
-Vv- ORDER
MAYOR BILL DE BLASIO, et al.,
Defendants. :
oo x

DENISE COTE, District Judge:

On June 1, 2021, the defendants filed a motion to dismiss
the complaint pursuant to Rule 12(b) (6), Fed. R. Civ. P. On
June 22, the plaintiff filed an amended complaint. Accordingly,
it is hereby

ORDERED that the defendants’ June 1 motion shall he
terminated as moot.

IT IS FURTHER ORDERED that the defendants shall respond to
the amended complaint by July 13. If the defendants renew their
motion to dismiss, the plaintiff shall file any opposition to
the renewed motion by August 3. Defendants shall file any reply
by August 17. At the time any reply is served, the moving party
shall supply Chambers with two (2) courtesy copies of all motion

papers by mailing or delivering them to the United States

 
Courthouse, 500 Pearl Street, New York, New York.

Dated: New York, New York
June 23, 2021

bi conta Lie

DENISE COTE
United States District Judge

 
